Blue Sphere Corporation S-1/A Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No. 1 to Registration Statement on Form S-1 (Registration No. 333-218692) of our report dated February 14, 2017 (except for Note 18, as to which the date is March 24, 2017) relating to the consolidated financial statements of Blue Sphere Corp. (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the substantialdoubt about its ability to continue as a going concern), appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to us under the heading “Experts” in such Prospectus. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co., Certified Public Accountants A Member of Deloitte Touche Tohmatsu Limited Tel Aviv, Israel June 15, 2017
